Citation Nr: 1547066	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-16 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowels syndrome (IBS) and gastroesophageal reflux disease (GERD), to include the issue of entitlement to separate disability ratings for IBS and GERD.

2.  Entitlement to an initial compensable disability rating for headaches. 

3.  Entitlement to an initial compensable disability rating for partial avulsion of right great toenail.

4.  Entitlement to an initial compensable disability rating for eczema.

5.  Entitlement to service connection for brown spots on face.

6.  Entitlement to service connection for right carpal tunnel syndrome (CTS) (also claimed as right arm numbness and tingling).

7.  Entitlement to service connection for left CTS (also claimed as left arm numbness and tingling).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to July 1996, from February 2004 to April 2005, and from August 2005 to May 2006, including service in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009, April 2010, and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the March 2009 decision, the RO, in relevant part, granted service connection for eczema and for partial avulsion of right great toenail, and assigned both disabilities noncompensable disabilities ratings, effective July 14, 2007, and June 21, 2008, respectively.

In the April 2010 decision, the RO, in relevant part, granted service connection for headaches as a separate disability from service connection traumatic brain injury, assigning a noncompensable disability rating, effective October 23, 2008; and denied entitlement to service connection for brown spots on face, and for right and left CTS.  

In the June 2011 decision, the RO, in relevant part, granted service connection for IBS and GERD, assigning a 10 percent disability rating, effective April 16, 2009.

The issues of entitlement to an initial disability rating higher than 30 percent for service-connected IBS and GERD, to include the issue of entitlement to separate disability ratings for IBS and GERD, entitlement to initial compensable disability ratings for headaches, for partial avulsion of right great toenail, and for eczema; and entitlement to service connection and for brown spots on face, and for right and left CTS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's IBS and GERD are shown to have been productive of symptoms including severe diarrhea, with more or less constant abdominal distress.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for IBS and GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Codes (DCs) 7319, 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any material issue in an appeal, the Board gives the benefit of the doubt to the claimant.  Id.

The combined effects of IBS and GERD have been evaluated under Diagnostic Codes 7319-7346.  See 38 C.F.R. § 4.27 (2015) (noting that a hyphenated code reflects that the disability includes two disorders).  

Pursuant to 38 C.F.R. § 4.113 (2015), certain diseases of the digestive system, "particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition."  Consequently, certain coexisting diseases in this area "do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14."  Id.

Furthermore, under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

Under Diagnostic Code 7319, a 10 percent rating is assigned for moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

Under Diagnostic Code 7346, a 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation contemplates hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for hiatal hernia manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

The evidence thus far shows that the Veteran's IBS is the predominant disability.  Private treatment records reveal that in June 2009, the Veteran reported an approximate three month history of intermittent episodes of diarrhea alternating with constipation.  In October 2010, when diagnosed with IBS, he reported abdominal bloating and loose stools.  

During a March 2011 VA examination, he reportedly had persistent diarrhea; the IBS diagnosis was confirmed.

In his July 2011 notice of disagreement (NOD), the Veteran requested a 30 percent rating for IBS based on persistent diarrhea, which caused him abdominal distress and interfered with his employment and daily life.  He is competent to report symptoms indicative of the severity of his IBS.  Cf. Layno v. Brown, 6 Vet. App. 465 (1994).

Based on the medical and lay evidence, the Board finds that the Veteran is entitled to at least a 30 percent disability rating for service-connected IBS and GERD.  The issue of entitlement to a disability rating higher than 30 percent for IBS and GERD is discussed in following.


ORDER

Entitlement to a 30 percent disability rating for IBS and GERD is granted, effective the date of service connection.


REMAND

The Veteran has contended that he is entitled separate disability ratings for distinct IBS and GERD symptoms, in spite of the provision of 38 C.F.R. § 4.114.  In proffering these contentions, he insinuated in his July 2011 NOD that his GERD involves functional incompetence of the lower esophageal sphincter, thus apparently resulting in stricture of the esophagus.  As the record is devoid of medical evidence supporting this contention, remand for an examination is required.  

In a November 2010 statement and in his July 2011 NOD, the Veteran reported having prostrating headache attacks, resulting in missed time from work.  His reports indicate an increase in severity of his headaches where prior March 2009 and August 2010 VA examination reports showed that he did not have prostrating headaches or and that he did not lose time from work due to headaches.  The new evidence, however, does not adequately describe the current severity of the Veteran's headaches; thus, remand for a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Following issuance of the March 2009 rating decision that assigned noncompensable disability ratings for eczema and for partial avulsion of right great toenail, and following issuance of the April 2010 rating decision that denied entitlement to service connection for brown spots on face, and for right and left CTS, the Veteran submitted April 2009 and November 2010 statements expressing dissatisfaction with the respective assigned disability ratings and denial of the service connection claims.  The statements are accepted by the Board as timely NODs with the respective claims.  Before the Board can consider those claims on appeal, however, it is required to remand them for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for IBS and GERD.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.  

The examiner should specifically note whether the Veteran's GERD includes analogous symptoms to a hiatal hernia, such as symptoms of pain, vomiting, material weight loss, hematemesis, melena with moderate anemia; or by symptoms of recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

The examiner should also specifically note the presence of any functional incompetence of the Veteran's lower esophageal sphincter associated with GERD, and the severity of any resulting stricture of the esophagus.  If the Veteran's GERD results in both symptoms analogous to a hiatal hernia and in stricture of the esophagus, the examiner should identify the predominant symptomatology.

2.  Schedule the Veteran for a VA examination for headaches.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.  

The examiner should describe the current severity of the Veteran's headaches, specifically noting the frequency, duration, and severity of his prostrating attacks and severity of economic impacts.   

3.  Issue a statement of the case with respect to the issues of entitlement to initial compensable disability ratings for partial avulsion of right great toenail and for eczema, and entitlement to service connection and for brown spots on face, and for right and left CTS.  These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.

4.   If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


